Citation Nr: 0206809	
Decision Date: 06/25/02    Archive Date: 07/03/02

DOCKET NO.  99-15 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for fungus growth in the 
ears.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from September 1941 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in November 
1998 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina, denying the 
veteran's claim of entitlement to service connection for 
fungus growth of the ears.  Following the veteran's entry of 
a notice of disagreement, he was furnished a statement of the 
case in June 1999 and he perfected his appeal with submission 
of a VA Form 9, Appeal to the Board of Veterans' Appeals, in 
July 1999.  In his substantive appeal, he specifically 
requested a hearing before the Board, sitting at the RO, and 
that request was acknowledged in the RO's letter, dated later 
in July 1999, to the veteran.  

It is noted that the RO determined that the veteran's 
substantive appeal also included a claim for service 
connection for hearing loss and, following the RO's attempts 
develop further the evidentiary record as to both of the 
issues in question, the RO denied entitlement to service 
connection for hearing loss in a rating decision of April 
2000.  A supplemental statement of the case as to the issue 
of fungus growth of the ears was provided to the veteran in 
July 2000.  In October 2000 correspondence, the RO asked the 
veteran whether he wished to add the issue of service 
connection for hearing loss to the existing appeal relating 
to the ear fungus, to which the veteran replied in the 
affirmative.  He was then furnished a statement of the case 
as to the hearing loss issue in November 2000 and in a VA 
Form 9, submitted in December 2000, he advanced argument in 
support of both issues and he again requested a travel board 
hearing.  However, along with such document, the veteran also 
submitted a statement in which his request for a hearing was 
limited to that of a hearing before the RO's hearing officer.  
As a result, the RO thereafter removed the veteran's appeal 
from the travel board docket.

By rating decision in April 2001, the RO found the veteran 
entitled to service connection for bilateral hearing loss, 
and as there had been a complete grant of the benefit sought 
as to hearing loss, the RO withdrew the veteran's appeal as 
to that issue.  By the same action, the RO denied entitlement 
of the veteran to service connection for fungus growth in the 
ears.  A supplemental statement of the case was provided to 
the veteran in October 2001.

Thereafter, the RO scheduled the veteran for a hearing in 
January 2002 before the RO's hearing officer.  Prior to its 
occurrence, the RO was advised that the veteran had suffered 
a stroke and would be unable to attend the hearing and that, 
if it were necessary, his spouse would address the issue on 
appeal.  The RO corresponded with the veteran in February 
2002 for the purpose of determining whether he wished to 
reschedule his hearing, to which the veteran replied that he 
would not be able to attend and questioned whether his wife 
could attend in his place if a power-of attorney were to be 
executed in her favor.  In April 2002, the veteran's local 
representative requested that the appeal be considered on the 
evidence of record and that a hearing was declined as the 
veteran could not be present.  Based on the foregoing, no 
pending request for a hearing either before RO or Board 
personnel remains, and the Board will proceed to adjudicate 
the merits of the claim presented by his appeal.


FINDINGS OF FACT

1.  While the veteran was in service, he was treated for a 
four-day period for bilateral otitis media, manifested in 
part by fungus of the right ear, and no recurrence is 
otherwise identified by service medical records.

2.  Fungal growth of the veteran's ears is not demonstrated 
during postservice years.

3.  A fungal growth of the veteran's ears is not currently 
shown and no medical professional offers any finding or 
opinion that the veteran's inservice fungal growth of the 
right ear led to the onset of chronic disability of either 
ear.


CONCLUSION OF LAW

Fungus growth of the ears was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Considerations

It is significant that a major change in the law was 
effectuated during the pendency of this appeal, when on 
November 9, 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminated the concept of a well-grounded 
claim, redefined and expanded the obligations of VA with 
respect to its duty to assist, and superseded the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

As well, changes to the Code of Federal Regulations were made 
in response to the VCAA, and made effective November 9, 2000, 
except the changes to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and those involving 
38 C.F.R. § 3.159(c)(4)(iii), which were made effective 
prospectively for claims filed on or after August 29, 2001.  
As this claim was filed long before August 2001, those 
exceptions are inapplicable to this case.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)). 

As the veteran's claim herein at issue was pending when the 
aforementioned changes to the law and regulations were made 
effective, he is entitled to consideration of his claim under 
the version of the law or regulation most favorable to him.  
Karnas, supra.  In Janssen v. Principi, 15 Vet. App. 370 
(2001), the Court noted that the VA's General Counsel had 
determined that the VCAA is more favorable to claimants than 
the law in effect prior to its enactment.  See VAOPGCPREC 11-
2000.  Thus, consideration of this matter under VCAA is to be 
herein afforded.

Under the applicable changes in the law and regulations, VA 
has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  It is 
indicated that the veteran was specifically made aware of the 
VCAA in the supplemental statement of the case (SSOC) 
provided to him in October 2001, and while it is apparent 
that the RO's initial determination in November 1998 was that 
the claim at issue was not well grounded, rating action 
reflected by the October 2001 SSOC denotes an adjudication on 
the merits of the claim, as opposed to its well groundedness.  
By virtue of that document and the previously furnished 
statement of the case and SSOC of July 2000, the veteran was 
advised of the requirements for entitlement to service 
connection for fungus growth of the ears.  Based thereon, VA 
has no outstanding duty to inform the veteran that any 
additional information or evidence is needed regarding the 
claim herein under consideration.  

Also, it is noted that VA has a duty under the VCAA to assist 
the veteran in obtaining evidence necessary to substantiate 
his claim; however, in this instance all available records 
are shown to have already been made a part of the veteran's 
claims folder.  As well, the veteran does not specifically 
request that any additional development of the evidence, to 
include further retrieval of medical records, be undertaken, 
nor does he reference any perceived failure on the part of VA 
to assist him in obtaining needed evidence.  It is of note 
that among the veteran's contentions is that he was treated 
shortly after service by J. E. Tillotson, M.D., a resident 
physician at Colusa Community Hospital in Colusa, California, 
for ear fungus.  Dr. Tillotson's records are not contained 
within the claims folder, and it is evident that the veteran 
has made several efforts to obtain those treatment records, 
from which he learned that Dr. Tillotson had been killed in 
an automobile accident approximately six months after the 
veteran had left California in 1950 or 1951 to return to his 
hometown in South Carolina.  Moreover, he also contacted the 
aforementioned hospital facility in California and was told 
that no records were available because such records had been 
purged after a ten-year period and that no other way to 
obtain copies of such records was known.  In view of the 
foregoing, and the veteran's inability to identify the 
custodian of any existing treatment records of Dr. Tillotson, 
efforts on behalf of VA to assist the veteran in obtaining 
Dr. Tillotson's records would be futile and further action 
for compliance with the VCAA are unnecessary.  No reasonable 
basis for any other development either from a procedural or 
evidentiary standpoint is found.  

Factual Background

Ear fungus of the veteran was not shown at the time of his 
service entrance medical examination in September 1941.  
Service medical records do identify an episode of otitis 
media in March 1943, when the veteran complained of right 
pain.  Examination at that time revealed some fungus crust 
scattered over the ear drum.  On the day following, his 
otitis was shown to be affecting both ears, but after four 
days of treatment from initial onset, his ear inflammation 
subsided and he was found to be fit for duty.  No further 
ear-related problems are shown in service, and no fungus of 
either ear was found to be present on a separation medical 
evaluation in November 1945.  

Following service, J. E. Tillotson, M.D., in a report dated 
in April 1952, made note of the veteran's impaired 
respiratory status due to pleural adhesions, but did not 
reference any problem involving ear fungus.  VA medical 
examinations in August 1952 and August 1957 were negative for 
any pertinent complaints or findings.  

A variety of other medical treatment is shown to have been 
received by the veteran for various complaints, beginning in 
1976, and it is apparent that private medical care was 
obtained in October 1976 for a complaint of stopped-up ears.  
The diagnoses were of sensorineural hearing loss, allergic 
rhinitis, and eustachitis.  Further treatment was received in 
September 1985 for a painful right ear, with examination 
showing only bilateral cerumen and a small amount of 
inflammation in the right ear.

Further treatment is shown in 1998 for otitis media and 
otitis externa.  Specifically, in October 1998 the veteran 
was seen with a complaint of left ear pain, with a bloody 
discharge from that ear.  Examination showed hemorrhagic 
granuloma of the left external auditory canal, leading to a 
diagnosis of left serous otitis media.  A left myringotomy 
followed.  There was noted to be marked improvement in the 
veteran's otitis when he was seen in early November 1998.  In 
a handwritten note attached to a VA Form 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs, an attending physician noted 
that the aforementioned episode of otitis media and otitis 
externa had completely resolved with appropriate medication.  

Also of record are several lay statements from a fellow 
serviceman, as well as family members who knew the veteran 
prior to and subsequent to his period of active service.  In 
his statement, dated in January 1999, a fellow sailor noted 
that he served in the Navy with the veteran; that, following 
service in the South Pacific, that the service records of the 
veteran had stated that he was unfit for further overseas 
duty; and that he was aware of the veteran's ear problems 
from 1942 until he left California to relocate in South 
Carolina.  In their group statements, the veteran's family 
members noted that they were unaware of any ear problem prior 
to his enlistment in the Navy; that he served on active duty 
in the jungles of New Heberdes Islands and suffered from 
jungle fever; and that he was treated after service for ear 
problems and continued to suffer ear problems in the years 
thereafter. 

The veteran was afforded a VA medical examination in January 
2001, at which time he described an inservice right ear 
problem that he attributed to the extraction of a third 
molar.  Findings from such examination did not identify 
evidence of active ear disease.  The assessments were of 
hearing loss, in addition to a history of otitis media and 
externa, now resolved.  In the opinion of the examiner, the 
recurrent cases of otitis media and otitis externa were not 
related to the veteran's period of military service during 
World War II.  

Analysis

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
during active duty during which the veteran was disabled from 
disease or injury incurred in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted within the line of duty.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303(a).  

In order for service connection for a particular disability 
to be granted, a claimant must establish that he or she has 
such disability and that there is a relationship between the 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.  
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); see 
also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).

In this instance, evidence of current disability involving 
fungus of the ears or residuals thereof are not shown by 
medical data.  No medical professional provides findings or 
opinion that the inservice ear fungus of the right ear led to 
the onset of chronic disability of either ear.  While there 
is evidence of an acute inservice episode of right ear 
fungus, such episode is shown to have resolved with 
appropriate treatment and no fungal involvement of either ear 
is objectively shown during postservice years.  While the 
veteran has offered statements that he continued to suffer 
from regular recurrences after the inservice bout of fungus 
growth, and other lay affiants have offered an account of 
vague ear problems following service, such accounts are in no 
way corroborated by medical data.  Moreover, neither the 
veteran, nor any of the lay affiants, is shown to be in 
possession of the medical training or knowledge, such as 
would transform their opinions as to medical diagnosis or 
etiology into competent medical evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  

In light of the foregoing, a preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for fungus growth of the ears.  As there is not an 
approximate balance of the positive and negative evidence 
presented as to such issue, denial of the benefit sought on 
appeal is required.  


ORDER

Service connection for fungus growth of the ears is denied.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

